Citation Nr: 1514052	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  07-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.
 
3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for migraine headaches, to include as secondary to tinnitus.

5.  Entitlement to an increased evaluation for residuals of stress fracture of the right medial tibial plateau with right knee disorder, currently rated 10 percent disabling. 

6.  Entitlement to an increased evaluation for residuals of stress fracture of the left medial tibial plateau with left knee disorder, currently rated 10 percent disabling.

7.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 2003 to March 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  The Board remanded the case in April 2011 and issued a July 2013 decision reopening the issues of entitlement to right ear hearing loss, left ear hearing loss, and tinnitus.  The case now returns to the Board for further review. 

In his August 2007 VA Form 9 the Veteran requested a hearing before a Veterans Law Judge of the Board to be conducted at the RO.  He was scheduled for such a hearing in April 2009, but failed to report for the hearing.  He has not requested that the hearing be rescheduled, and has not provided good cause for having failed to report.

The issues of entitlement to service connection for left and right ear hearing loss, tinnitus, migraine headaches and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of stress fracture of the right medial tibial plateau with right knee disorder with x-ray evidence of arthritis have been manifested by extension limited at most to 10 degrees and flexion limited at most to 58 degrees, which is objectively confirmed by findings such as pain and crepitus; there is no subluxation, ankylosis or instability. 

2.  The Veteran's residuals of stress fracture of the left medial tibial plateau with left knee disorder with x-ray evidence of arthritis have been manifested by extension limited at most to 10 degrees and flexion limited at most to 82 degrees, which is objectively confirmed by findings such as pain and crepitus; there is no subluxation, ankylosis or instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of stress fracture of the right medial tibial plateau with right knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5274 (2014).

2.  The criteria for a rating in excess of 10 percent for residuals of stress fracture of the left medial tibial plateau with right knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5274 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Pursuant to the Board's April 2011 and July 2013 Remands, the Appeals Management Center (AMC) assisted the Veteran in developing his claims, provided the Veteran with VA examinations for his bilateral residuals of stress fractures and claimed hearing loss and tinnitus, and issued a Supplemental Statement of the Case. Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2011 and July 2013 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in May 2006 fully satisfied the duty to notify provisions as to all elements prior to adjudication of the Veteran's increased rating claims in January 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The RO provided the Veteran appropriate VA examinations for his bilateral residuals of stress fractures with knee disorders in December 2006, August 2008, August 2010, May 2011 and October 2013.  The Veteran has not reported receiving any recent treatment specifically for these conditions (other than the VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disabilities.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his left and right residuals of stress fracture of the left medial tibial plateau with left and right knee disorder.  For the reasons that follow, the Board concludes that an increased rating for either disability is not warranted.

By way of history, the Veteran initially claimed entitlement to service connection for bilateral stress fractures and knee pain.  In a March 2004 rating decision, the Veteran was granted service connection for stress fracture medial tibial plateau with right knee disability (claimed as bilateral knee and leg stress fractures), and assigned a 10 percent evaluation effective March 30, 2004, and granted service connection stress fracture medial tibial plateau with left knee disability with an evaluation of 10 percent effective March 30, 2004.  In August 2004, the Veteran requested reconsideration of his compensation claim for bilateral tibial patella fracture; his bilateral 10 percent evaluation was continued in a November 2004 rating decision and later in a March 2006 rating decision.  Again in April 2006, the Veteran requested an increased rating for his bilateral knee condition.  It is from that claim that the present appeal arises.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran currently has a 10 percent rating for his left and right residuals of stress fracture of the left medial tibial plateau with left and right knee disorder under DC 5299-5262.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disorder, and it is rated as if the residual condition is manifested by impairment of the tibia and fibula under Diagnostic Code 5262.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis) (2014).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2014).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

A VA examination dated December 2006 noted a diagnosis of stress fracture medial plateau bilateral knees, dated 2003.  The Veteran described his condition as progressively worse since onset, and noted he took medication for his conditions.  The Veteran reported use of a brace and one cane for walking, which he stated he always used.  The examiner noted no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran noted he was limited to standing for 15 to 30 minutes, and was able to walk a quarter of a mile.  He denied joint deformity, but endorsed bilateral giving way of the knees, bilateral instability and pain, bilateral stiffness and weakness, weekly episodes of locking and 1 to 3 episodes of dislocation or subluxation a month.  He denied flare-ups of the knees.  

The examiner noted the Veteran had normal propulsion but with pronounced right sided limp.  There was no callus formation, or skin break down, though there was increased wear outside the edge of the heel, bilaterally.  

On examination, range of motion testing revealed right knee extension of -25 to -22 degrees, with pain at -25 degrees, and extension to -25 to -20 degrees on repetitive use, due to pain.  The Veteran had right knee flexion to 68 degrees, with pain at 65 degrees, and flexion limited to 58 degrees on repetitive testing, due to pain.  The Veteran had left knee extension of -25 to -20 degrees, with pain at -25 degrees, and extension limited to -30 to -25 degrees on repetitive testing, due to pain.  The Veteran had left knee flexion to 85 degrees, with pain at 80 degrees, and flexion limited to 82 degrees after repetitive testing, due to pain.  The examiner noted no inflammatory arthritis or joint ankylosis, but did note crepitus, tenderness, painful movement, and guarding of movement of both knees.  The examiner found no evidence of bumps consistent with Osgood-Schlatters disease, masses behind the knee, locking of snapping, grinding, instability, or patellar or meniscus abnormality.

An August 2008 VA examination initially notes the Veteran suffered bilateral stress fractures of the medial tibial plateaus with residual flexion contractures, and that the Veteran reported his condition had become progressively worse.  The Veteran reported current treatment to include medication, bracing, and occasional ice and heat.  The Veteran endorsed use of a cane for walking.  He stated he was able to stand for 15 to 30 minutes, but felt he was unable to walk more than a few yards.  Subjective symptoms included bilateral giving way of the knee, bilateral instability, bilateral pain, stiffness of the right knee, bilateral weakness, and bilateral swelling but no episodes of dislocation or flare-ups.  The Veteran reported 1 to 3 episodes of locking per month.

The examiner noted the Veteran's gait was antalgic, but there was no evidence of abnormal weight bearing.  Range of motion testing revealed right flexion to 92 degrees, with pain at full flexion, and right extension to 0 degrees, with pain at full extension.  Left knee range of motion testing revealed flexion to 105 degrees, with pain at full flexion, and extension to 0 degrees, with pain at full extension.  There was no additional limitation of motion after repetitive use.  The examiner noted tenderness, painful movement, and guarding of movement of the bilateral knees.  There were no bumps consistent with Osgood-Schlatters disease, crepitation, masses behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality of either knee.

The examiner referenced X-ray results from August 2008 finding no acute fracture or dislocation, with an impression of normal views of each knee.  The examiner summarized the problem as bilateral stress fractures of the medial tibial plateaus with residual flexion contractures.  

The Veteran has also submitted lay evidence in support of his claim.  In an August 2013 statement, the Veteran reported he felt his knee conditions were constantly getting worse, noting that his knees gave out, causing him to fall, and noting that he experienced intermittent swelling, and difficultly standing and walking for prolonged periods of time.

At an August 2010 VA examination, the Veteran claimed his right knee gave way secondary to pain with constant pain in and around the patella.  He reported the left knee did not give way as much but was always painful around the patella.  He stated that he wore knee braces locked in extension to prevent giving way, and had recurrent knee effusions that were aspirated occasionally.  The Veteran reported bilateral joint symptoms to include giving way, pain, and stiffness, repeated effusions, and tenderness.  The Veteran denied flare-ups of the joint.  The examiner noted no constitutional symptoms of arthritis, or incapacitating episodes of arthritis.  The Veteran was limited in standing for 15 to 30 minutes, and was able to walk a quarter of a mile.  He reported the use of a brace and cane for walking.

On examination, the Veteran's gait was noted as normal and there was no other evidence of abnormal weight bearing.  There was no inflammatory arthritis.  The examiner noted bilateral knee tenderness and pain at rest, with crepitation, clicks or snaps, but without bumps consistent with Osgood-Schlatter's disease, masses behind the knee, grinding, instability, or patellar or meniscus abnormality.

Range of motion testing revealed bilateral knee flexion to 140 degrees and extension to 0 degrees, with objective evidence of pain but without additional limitation of motion after three repetitions of range of motion.  There was no joint ankylosis.

In a May 2011 VA examination, the Veteran endorsed continuing pain in his bilateral knees that was made worse with weight bearing activities.  He stated his pain was constant and located around his knee caps.  He reported that his knees gave way due to pain sometimes and then for unknown reasons at other times.  He stated he had recurrent effusions that most recently were drained in November 2010.  He noted he worse knee braces which helped with the giving way.  He denied subluxation of the knee cap or knee with the giving way.  He noted the onset of his treatment had been progressively worse since onset.

The Veteran reported subjective symptoms of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion and moderate, weekly flare-ups of joint disease, which were precipitated by standing, stairs, walking stance and giving way.  The Veteran estimated that during a flare-up, he lost 40 to 60 percent of motion in his knees due to pain.  The examiner noted no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was limited in standing up to an hour, and walking a quarter of a mile.  He endorsed use of a knee brace and a cane on an intermittent but frequent basis.

The examiner noted the Veteran's gait was normal, and there was no loss of a bone or inflammatory arthritis.  The examiner noted bilateral tenderness, and left knee abnormal motion and guarding of movement.  Both knees were noted as tender to palpation over the medial joint line, with a positive patellar grind test, no ligamentous laxity, negative patellar apprehension, and a negative dial test.  There were no bumps consistent with Osgood-Schlatter's disease, no crepitation, no masses behind the knees, no grinding, no instability, and no patellar or meniscus abnormality.

Range of motion testing showed bilateral flexion to 120 degrees and extension to 0 degrees, with objective evidence of pain on motion but without additional limitation of motion after 3 repetitions of range of motion.  There was no joint ankylosis.

The examiner referenced x-ray findings dated May 2011, that revealed a diagnostic impression of minimal medial compartment joint space narrowing bilaterally, but otherwise unremarkable bilateral knee examination.

VA treatment records dated September 2013 showed an x-ray report, which listed findings of osseous structures of the left knee intact, with no osteochondral defects noted, well-preserved joint spaces without significant degenerative process, and no radiopaque loose bodies or signs of joint effusion.

In October 2013, the Veteran underwent a final VA examination for his knees.  The examiner reviewed the claims file and noted the fracture of knee strain with a history of bilateral medial tibial plateau stress fracture.  The Veteran reported flare-ups of the knee, where he experienced severe knee pain bilaterally, occurring about 4 to 5 times a week and resulting in an estimated 10 to 15 percent decrease in his range of motion of his knees due to pain.  He stated the overuse activity tended to aggravate his knee pain.

Range of motion testing revealed right knee flexion to 85 degrees, with pain at full flexion, and right knee extension to 0 degrees with pain at 10 degrees.  The Veteran had left knee flexion to 120 degrees, with pain at 110 degrees, and left knee extension to 0 degrees, with pain at 10 degrees.  There was no additional loss of motion following repetitive use testing, but functional loss included less movement than normal and pain on movement, bilaterally.  The Veteran experienced pain to palpation along the joint line, bilaterally, but had normal muscle strength.  Joint stability tests revealed normal rests, bilaterally, on Lachman test, Posterior drawer test, and application of valgus/varus pressure to knee in extension and 30 degrees flexion.  There was no evidence of history of recurrent patellar subluxation or dislocation.  There was no meniscal condition or joint replacement, and the Veteran did not have surgical scars.  

The examiner addressed the August 2008 VA examination findings of evidence of contractures, but determined that given the Veteran's range of motion findings, that the diagnosis by the 2008 examiner may have been incorrect with regard to the contractures.  The examiner further determined the Veteran had no present evidence of any contractures, and had a range of motion that was limited only by pain, without motion limited in a fixed position.  The examiner further determined that since the Veteran's imaging studies of his knee did not reveal any structural abnormality with regard to the right knee, which the Veteran stated caused the most discomfort, that it may be pain that causes the Veteran to be unable to support his weight.  Moreover, the examiner determined that there was no evidence of ongoing stress fractures and his past stress fractures appeared to have resolved, making it surprising that the Veteran continued to have pain and discomfort over 8 years after his initial injury.  Lastly, the examiner noted the MRI of the Veteran's right knee and x-ray of the left knee did not know any nonunion of the tibia and fibula and the examination did not show any loose motion requiring a brace, nor was there any evidence of subluxation or lateral instability affecting either knee on examination.  The examiner suggested that the Veteran may have patellofemoral syndrome, which caused his ongoing knee pain.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's right knee had flexion limited at most to 58 degrees and left knee flexion limited at most to 82 degrees, as reflected in a December 2006 VA examination.  The flexion of the Veteran's right and left knees must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Diagnostic Code 5260 therefore cannot serve as a basis for increased ratings in this case.  Similarly, increased ratings are not warranted under Diagnostic Code 5261.  The Veteran had full extension in both knees on all of the above examinations, though the Veteran did experience bilateral pain at 10 degrees extension at the October 2013 VA examination.  Nevertheless, the Veteran's right knee and left knee extension would have to be limited to 15 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  Because there is no evidence that the Veteran's right knee and left knee extension were limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for increased ratings for the Veteran's right and left leg disabilities.

In this case, the evidence reveals that on x-ray in May 2011, the Veteran was noted to have minimal medial compartment joint space narrowing bilaterally.  Based on the record evidence, the Veteran's ranges of motion have been, at worst, 10 degrees extension due to pain to 58 degrees flexion throughout his appeal, with the medical evidence of record collectively indicating the presence of pain, effusion, and crepitus in the bilateral knee.

The Board acknowledges that the Veteran has endorsed flare-ups during his examinations.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  In December 2006, August 2008, and August 2010 the Veteran denied flare-ups.  In May 2011 and October 2013, the Veteran indicated varying levels of impairment during weekly flare ups, ranging from an estimated 40 to 60 percent limitation in range of motion in May 2011 to a 10 to 15 percent limitation in range of motion in October 2013.  In this regard, while the examiners did specify the point at which pain began during range of motion testing, the Board finds that when considering the Veteran's account of flare-ups, his bilateral leg disability more nearly approximated, at worst, right leg flexion limited to 58 degrees, left leg flexion limited to 82 degrees, and right and left leg extension limited to 10 degrees based on the findings from the December 2006, August 2008, August 2010, May 2011 and October 2013 VA examinations.  In fact, the VA examiner in December 2006 and October 2013 found that the functional factors included less movement than normal, as well as pain on movement.  As such, right leg flexion limited to 58 degrees, left leg flexion limited to 82 degrees, and bilateral leg extension limited to 10 (all of which, presumably, would account for the Veteran's reports of flare-ups) result in no more than a 10-percent rating due to limited extension based on the record evidence in this case.  In the absence of other clinical and objective evidence that the Veteran has further functional limitation during flare ups, the Board cannot grant any higher rating than that currently assigned.

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  In this case, the medical evidence does not show any recurrent subluxation, and though the Veteran has inconsistently endorsed episodes of dislocation or subluxation at his VA examinations, his subjective reports have largely centered around issues with his knee giving way beneath him and causing him to fall.  

With respect to instability, the Veteran consistently reported weakness, instability, and giving way of his knees at his VA examinations.  However, objective examinations unanimously revealed negative instability test results.  On examination in October 2013, Lachman test, Posterior drawer test, and application of valgus/varus pressure to knee in extension and 30 degrees flexion all produced normal results.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's left knee disability under Diagnostic Code 5257.

With respect to DC 5262, the diagnostic code for impairment of tibia and fibula under which the Veteran is currently rated by analogy, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; and 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring brace.  The evidence of record does not establish any existing impairment of the tibia or fibula.  The October 2013 examiner specifically determined that there was no evidence of ongoing stress fractures, MRI of the Veteran's right knee; that x-ray of the left knee did not know any nonunion of the tibia and fibula; and that the examination did not show any loose motion requiring a brace.  There was no evidence of impairment of the tibia and fibula with moderate knee disability, as is required for a 20 percent rating under DC 5262.  38 C.F.R. § 4.71a, DC 5262 (2014).  Thus, the schedular criteria of DC 5262 cannot serve as a basis for an increased rating.

In considering the applicability of other diagnostic codes, the Board finds that DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), and DC 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, or ankylosis of the left knee.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent for either the right or left residuals of stress fracture of the left medial tibial plateau with left and right knee disorder have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's right and left residuals of stress fracture of the left medial tibial plateau with left and right knee disorder is not inadequate.  The Veteran has complained of pain, weakness, stiffness, and giving way, all of which is considered by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an increased evaluation for residuals of stress fracture of the right medial tibial plateau with right knee disorder, currently rated 10 percent disabling, is denied.

Entitlement to an increased evaluation for residuals of stress fracture of the left medial tibial plateau with left knee disorder, currently rated 10 percent disabling, is denied.


REMAND

The Board must remand the remaining claims of entitlement to service connection and entitlement to a TDIU for additional development. 

Bilateral Hearing Loss & Tinnitus

The Veteran seeks to establish service connection for right ear hearing loss and left ear hearing loss, and tinnitus.  He maintains, in essence, that he has a current bilateral hearing loss disability and tinnitus that can be attributed to in-service exposure to noise.

At an October 2013 VA examination, speech recognition was 90 percent in the right ear and 90 percent in the left.  The Veteran has a bilateral hearing loss disability for VA purposes based on his speech recognition scores.  See 38 C.F.R. §  3.385.  The evidence is also at least in equipoise as to whether the Veteran had in-service noise exposure.  A December 2003 in-service audiogram indicates, "Routinely Noise Exposed, H-1."  In an October 2005 statement, the Veteran reported exposure to M1A1 Abrams main battle tank range fire, Bradley fighting vehicle range fire and continual M16 fire during service.  At his October 2013 VA examination, the Veteran noted he served in communications during service, but denied combat and hearing protection devices.  The Veteran's DD Form 214 does not provide information regarding his military occupational specialty; however, the Board finds the Veteran both competent and credible to describe exposure to noise in service and his contentions are supported by the December 2003 service record notation.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran had in-service noise exposure.  See 38 U.S.C.A. 1154(a).  

In-service audiometric examinations indicate some degree of impaired hearing on entrance to service.  On enlistment examination in April 2003, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
0
30
LEFT
20
5
10
10
15
30

At a December 2003 audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
5
5
10
15
35
LEFT
5
0
0
5
10
25

On examination in February 2004, prior to separation from service, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
5
5
10
15
35
LEFT
5
0
0
5
10
25

Based on the foregoing, the Board finds there is evidence of some degree of hearing loss at entrance into service based on the threshold levels of no less than 25 dB at 6000 Hz, bilaterally.  See Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (noting the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  Because the Veteran showed some degree of bilateral hearing loss upon entry into service, he is not entitled to the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); see also Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  This case presents an issue concerning the availability of service-connected disability compensation based on aggravation of the pre-existing hearing loss in the right and left ears.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

In October 2013, the Veteran underwent a VA examination for his bilateral hearing loss and tinnitus.  The examiner noted the results of in-service audiometric examinations; however, in reporting the results of the December 2003 audiometric examination, the VA examiner transcribed the results of the left ear as that of the right, and the results of the right ear as that of the left.  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The examiner's opinion was based on inaccurately reported audiometric results.  

Moreover, the examiner determined the Veteran's preexisting bilateral hearing loss recorded at enlistment was without significant change at separation.  Based on the service audiograms, the examiner concluded there was no "acoustic trauma," making it less likely as not that the claimed noise exposure aggravated the Veteran's defective hearing or caused the Veteran's tinnitus.  However, the Board notes that the Veteran's service audiometric examinations indicate a measured decrease in right-ear hearing acuity at 500, 3000, 4000, and 6000 Hz during service.  Furthermore, the Veteran has described, and the Board has conceded, in-service noise exposure due to M1A1 Abrams main battle tank range fire, Bradley fighting vehicle range fire and continual M16 fire.

For the foregoing reasons, the Board finds that an addendum opinion to the October 2013 VA examination and opinion is warranted to address: (1) the correct audiometric findings recorded for the right and left ears on the service department examination in December 2003, (2) whether there was an increase in the severity of the right and left ear hearing loss during service, and (3) whether the Veteran's current tinnitus was causally related to in-service noise exposure.

Migraine Headaches 

The Veteran claims he is entitled to service connection for migraine headaches, which he contends began in service and is related to his tinnitus.   

In October 2013, the Veteran underwent a VA examination where he claimed that he sought treatment shortly after discharge from service with a local physician in Clinton, Indiana.

These treatment records are not included within the Veteran's claims file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The AMC/AOJ should request that the Veteran provide information regarding the name of the private treatment provider, as well as the exact dates of treatment.  The AMC/AOJ should then attempt to obtain these records and associate them with the claims file.  Alternatively, the Veteran should be informed that he may provide any medical records in his possession in support of his claim.  

TDIU

The Veteran contends that the combined effect of the service-connected disabilities render him unemployable.  Throughout the period on appeal, the Veteran has been unemployed.  The Veteran is presently service-connected for right traumatic ulnar neuropathy, rated as 30 percent disabling, and bilateral residuals of stress fracture of the medial tibial plateau, rated as 10 percent disabling, each.  His combined service-connected rating for these disabilities is 50 percent; and he does not meet the minimum schedule requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).

As indicated above, the Board is remanding the issues concerning service connection for bilateral hearing loss, tinnitus, and migraine headaches.  As such, the resolution of these service connection issues could materially affect the Veteran's claim for a TDIU due to the combined effect of all of his service-connected disabilities, and whether the schedular requirements of 38 C.F.R. § 4.16(a) may be met in this case.  Under these particular circumstances, the Board finds that these issues are inextricably intertwined, and thus a decision at this time with respect to the TDIU claim would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the Board's appellate consideration of the TDIU claim is deferred pending the outcome on the matters concerning service connection for bilateral hearing loss, tinnitus, and migraine headaches.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify the private physician in Clinton, Indiana who provided treatment for migraine headaches shortly after the Veteran was discharged from service.  (See October 2013 VA examination), as well as any other private providers who have treated him for the claimed condition.  After receiving this information and any necessary releases, contact the named medical provider(s) and obtain copies of the related treatment records which are not already in the claims folder.  

2.  Arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the October 2013 VA audiology examination and opinion (if available), or another appropriate medical professional, for the purpose of providing an addendum etiology opinion concerning right and left ear hearing loss and tinnitus.  An additional in-person examination should be schedule only if deemed warranted by the VA examiner.

As an initial matter, the examiner is asked to clarify and consider the correct audiometric results from the December 2003 in-service audiogram, which were incorrectly transcribed in the October 2013 VA examination report.

For purposes of this addendum opinion, the Veteran's in-service noise exposure, due to M1A1 Abrams main battle tank range fire, Bradley fighting vehicle range fire and continual M16 fire, is conceded.

Then, the examiner should specifically determine:

Hearing Loss:

(a) Is it "at least as likely as not (50 percent or greater probability) that the Veteran's impaired hearing in the right-ear and in the left-ear, which was noted upon entry into active duty, permanently increased in severity during service?  In answering this question, the examiner should discuss: (1) the acoustic effect, in terms of hearing capacity, from the type of noise exposure due to M1A1 Abrams main battle tank range fire, Bradley fighting vehicle range fire and continual M16 fire; (2) the in-service audiometric examinations, which reflect an objectively measurable and measured worsening of right-ear hearing capacity, in the puretone thresholds in the right ear at 500, 3000, 4000, and 6000 Hz during service; and (3) the significance of any variance in the Veteran's hearing capacity in the right-ear and in the left-ear (when the testing performed upon entrance is compared with the testing at separation), and whether any such variance demonstrates an increase in the severity of the Veteran's pre-service hearing deficit in the right-ear and/or in the left-ear.

(b)  If the answer to (a) is "Yes," was the increase in severity "clearly and unmistakably" (obvious or manifest) due to the natural progress of the disease?

Tinnitus:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current tinnitus is causally related to in-service noise exposure, based on the Veteran's exposure to loud noises from M1A1 Abrams main battle tank range fire, Bradley fighting vehicle range fire and continual M16 fire?  See October 2005 statement.  

3.  Thereafter, review the claims file to ensure that all of the foregoing development is completed, to the extent possible, and then re-adjudicate the Veteran's claim of entitlement to service connection and entitlement to a TDIU rating, including consideration of whether the requirements for referral to the Director and Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


